--------------------------------------------------------------------------------

Exhibit 10.5

ESCROW AGREEMENT

ESCROW AGREEMENT, dated August 14, 2008 (this “Agreement”), by and among Fashion
Tech International, Inc., a Nevada corporation (the “Company”), each of the
investors that are purchasing Shares and are identified below (collectively, the
“Investors”), WLT BROTHERS CAPITAL, INC. as Placement Agent (the “Placement
Agent”) and THELEN REID BROWN RAYSMAN & STEINER LLP (hereinafter referred to as
“Escrow Agent”).  All capitalized terms used but not defined herein shall have
the meanings assigned them in the Securities Purchase Agreement (as hereinafter
defined).

 

BACKGROUND

 

 

The Company, through the Placement Agent, proposes to make a private offering
pursuant to the Securities Act of 1933, as amended, of up to $20,000,000 of
Shares on a “best efforts” basis at $2.78 per Share pursuant to a Securities
Purchase Agreement being entered into among the Company and the Investors on the
date hereof (the “Securities Purchase Agreement”).

 

The Company and the Placement Agent desire to deposit all proceeds received from
subscriptions for the Shares (the “Escrow Deposit”) with the Escrow Agent, to be
held in escrow until joint written instructions are received by the Escrow Agent
from the Company and the Placement Agent, from time to time, at which time the
Escrow Agent will disburse the Escrow Deposit in accordance with the
instructions at a Closing.

 

The Escrow Agent is willing to hold the Escrow Deposit in escrow subject to the
terms and conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.

Appointment of Escrow Agent; Establishment of Escrow Account.

(a)

The Investors and the Company each hereby appoint the Escrow Agent as escrow
agent and the Escrow Agent accepts that appointment and agrees to hold and
dispose of the Escrow Deposit in accordance with the terms of this Agreement.
 The Escrow Agent acknowledges receipt of fair and reasonable consideration for
its services.

(b)

The Placement Agent and/or the Company will direct the Investors to deliver the
Escrow Deposit to the Escrow Agent, addressed to the following account (the
“Escrow Account”) of the Escrow Agent:

Citibank, N.A.

666 Fifth Avenue, New York, NY 10103

Acct No. 53505184

Acct Name: Thelen Reid Brown Raysman & Steiner LLP - IOLTA Account

ABA No: 021-000-089

Swift Code: CitiUS33

Reference: Daqing Longheda (061735-000002)

 

--------------------------------------------------------------------------------



 

2.

Release of the Escrow Deposit.

(a)

On the Outside Date, the Escrow Agent shall promptly release the Escrow Deposit
to the Investors in such amounts as were deposited by each Investor with the
Escrow Agent if the Closing (as defined in the Securities Purchase Agreement)
has not occurred.  The Escrow Agent shall release the Escrow Deposit to the
Investors upon receipt from the Investors of written instructions to that
effect, which instructions shall be provided at the sole discretion of the
Investors.  Neither the Company nor any affiliate of the Company shall deliver
any notice to the Escrow Agent that conflicts in any way with the written
instructions of the Investors hereunder and the Escrow Agent shall be permitted
to ignore any such conflicting notice.  The Escrow Agent shall return the Escrow
Deposit to the Investors promptly following receipt by the Escrow Agent of such
Investors instructions and may rely on such written instructions from the
Investors even if such written instructions are contrary to anything contained
in this Agreement or in the Securities Purchase Agreement.

(b)

On or before the Outside Date, the Escrow Agent shall promptly release the
Escrow Deposit in accordance with a funds flow memorandum containing joint
written instructions signed by the Company and the Placement Agent if the
Closing (as defined in the Securities Purchase Agreement) has occurred.

(c)

Notwithstanding any other provision of this Agreement, if at any time the Escrow
Agent shall receive from the Company and the Investors (prior to being directed
to take action by a court) joint written instructions as to the delivery of the
Escrow Deposit or any portion thereof, the Escrow Agent shall deliver the Escrow
Deposit in accordance with such joint written instructions.

3.

Interpleader.  The Escrow Agent may at any time commence an action in the nature
of interpleader or other legal proceedings and may deposit the Escrow Deposit
with the clerk of the court.  In the event of any dispute regarding who is
entitled to the Escrow Deposit at any time, the Escrow Agent may determine not
to release the Escrow Deposit to either any Investor or the Company and may
commence an interpleader action as aforesaid or may cause the Escrow Deposit to
be deposited with a court of competent jurisdiction whereupon it shall cease to
have any further obligation hereunder.  Upon any delivery or deposit of the
Escrow Deposit as provided in this Section 3, the Escrow Agent shall be released
and discharged from any further obligation under this Agreement.

4.

Concerning the Escrow Agent

(a)

The Escrow Agent shall not have any liability to any of the parties to this
Agreement or to any third party arising out of its services as Escrow Agent
under this Agreement, except for damages directly resulting from the Escrow
Agent's gross negligence or willful misconduct.  

 

--------------------------------------------------------------------------------



 

(b)

The Company and the Investors jointly and severally shall indemnify the Escrow
Agent and hold it harmless against any loss, liability, damage or expense
(including reasonable attorneys' fees) that the Escrow Agent may incur as a
result of acting as escrow agent under this Agreement, except for any loss,
liability, damage or expense arising from its own gross negligence or willful
misconduct.  As between the Company and the Investors, such obligations shall be
borne equally by the Company and the Investors.  For this purpose, the term
"attorneys' fees" includes fees payable to any counsel retained by the Escrow
Agent in connection with its services under this Agreement and, with respect to
any matter arising under this Agreement as to which the Escrow Agent performs
legal services, if and to the extent that the Escrow Agent itself is a law firm,
its standard hourly rates and charges then in effect.

(c)

The Escrow Agent shall be entitled to rely upon any judgment, notice, instrument
or other writing delivered to it under this Agreement without being required to
determine the authenticity of, or the correctness of any fact stated in, that
document and irrespective of any facts the Escrow Agent may know or be deemed to
know in any other capacity.  The Escrow Agent may act in reliance upon any
instrument or signature believed by it to be genuine and may assume that any
person purporting to give any notice or receipt or advice or make any statement
or execute any document in connection with this Agreement has been duly
authorized to do so.

(d)

The Escrow Agent shall have no duties or responsibilities except those expressly
set forth in this Agreement.  The Escrow Agent shall not have any obligations
arising out of or be bound by the provisions of any other agreement, written or
oral, including, but not limited to, the Securities Purchase Agreement.

(e)

All of the Escrow Agent's rights of indemnification provided for in this
Agreement shall survive the resignation of the Escrow Agent, its replacement by
a successor Escrow Agent, its delivery or deposit of the Escrow Deposit in
accordance with this Agreement, the termination of this Agreement, and any other
event that occurs after this date.

(f)

The Escrow Agent shall have no responsibility with respect to the sufficiency of
the arrangements contemplated by this Agreement to accomplish the intentions of
the parties.

(g)

The Investors and the Placement Agent acknowledge that they know that the Escrow
Agent has represented the Company in connection with the Securities Purchase
Agreement and this Agreement and that it may continue to represent the Company
in that connection and in connection with the transactions contemplated by those
agreements, including, but not limited to, in connection with any disputes that
may arise under either of those agreements.  The Escrow Agent shall not be
precluded from or restricted from representing the Company or any of its
affiliates or otherwise acting as attorneys for the Company or any of its
affiliates in any matter, including, but not limited to, any court proceeding or
other matter related to the Securities Purchase Agreement, this Agreement or the
transactions contemplated by the Securities Purchase Agreement, or this
Agreement or the Escrow Deposit, whether or not there is a dispute between the
Investors and the Company with respect to any such matter.  The Investors and
the Placement Agent irrevocably consent to any such representation and waive any
conflict or appearance of conflict with respect to any such representation.

 

--------------------------------------------------------------------------------



 

5.

Representations.  Each Investor and the Company each represents and warrants to
the Escrow Agent that each has full power and authority to enter into and
perform this Agreement; that this Agreement was duly authorized by all necessary
corporate or other action; and that this Agreement is enforceable against each
party in accordance with its terms.

6.

Resignation; Successor Escrow Agent.  The Escrow Agent (and any successor escrow
agent) may at any time resign as such upon 30 days prior notice to each of the
other parties.  Upon receipt of a notice of resignation, each of the other
parties shall use their best efforts to select a successor agent within 15 days,
but if within that 15-day period the Escrow Agent has not received a notice
signed by both of them appointing a successor escrow agent and setting forth its
name and address, the Escrow Agent may (but shall not be obligated to) select on
their behalf a bank or trust company to act as successor escrow agent, for such
compensation as that bank or trust company customarily charges and on such terms
and conditions not inconsistent with this Agreement as that bank or trust
company reasonably requires.  The fees and charges of any successor escrow agent
shall be payable out of the Purchase Price.  A successor escrow agent selected
by the resigning Escrow Agent may become the Escrow Agent by confirming in
writing its acceptance of the position.  The Investors and the Company shall
sign such other documents as the successor escrow agent reasonably requests in
connection with its appointment.

7.

Notices.  All notices, instructions, objections or other communications under
this Agreement shall be in writing and shall be deemed given when sent by United
States registered mail, return receipt requested, to the respective parties at
the addresses specified on the signature page hereto.

8.

Miscellaneous.

(a)

The Company and the Investors shall jointly and severally pay to the Escrow
Agent on demand all costs and expenses, including, without limitation, the costs
of any interpleader or similar action, incurred by the Escrow Agent in
performing its services under this Agreement.  As between the Company and the
Investors, such obligations shall be borne equally by the Company and the
Investors.

(b)

If any provision of this Agreement is determined by any court of competent
jurisdiction to be invalid or unenforceable in any jurisdiction, the remaining
provisions of this Agreement shall not be affected thereby, and the invalidity
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable that provision in any other jurisdiction.  It is understood,
however, that the parties intend each provision of this Agreement to be valid
and enforceable and each of them waives all rights to object to any provision of
this Agreement.

(c)

This Agreement shall be binding upon and inure solely to the benefit of the
parties and their respective successors and permitted assigns and shall not be
enforceable by or inure to the benefit of any third party.  No party may assign
its rights or obligations under this Agreement or any interest in the Escrow
Deposit without the written consent of the other parties unless otherwise
specified herein, and any other purported assignment shall be void.  In no event
shall the Escrow Agent be required to act upon or be bound by any notice,
instruction, objection or other communication given by a person other than, nor
shall the Escrow Agent be required to deliver the Escrow Deposit to any person
other than, the Company or the Investors.

 

--------------------------------------------------------------------------------



 

(d)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed in New
York.

(e)

The courts of the State of New York and the United States District Courts for
New York shall have exclusive jurisdiction over the parties (and the subject
matter) with respect to any dispute or controversy arising under or in
connection with this Agreement.  A summons or complaint or other process in any
such action or proceeding served by mail in accordance with the notice
provisions of this Agreement or in such other manner as may be permitted by law
shall be valid and sufficient service.

(f)

This Agreement contains a complete statement of all of the arrangements among
the parties with respect to its subject matter and cannot be changed or
terminated orally.  Any waiver must be in writing.

(g)

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.  Facsimile execution and delivery of
this Agreement is legal, valid and binding for all purposes.

(h)

The section headings used herein are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.

(i)

This Agreement is being executed both in English and in a foreign language.  If
any ambiguity or vagueness arises between the English language version and the
foreign language version or if there is any inconsistency or conflict between
the two versions, the English language version will control.

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the respective parties have executed this Agreement as of
the date first above written.

 

INVESTOR:

 

 

___________________________________

(Name)

 

By: ________________________________

Name:

Title:

 

Address:

 

 

Fax:

 

 

FASHION TECH INTERNATIONAL, INC

 

 

By: ______________________

 

Name: Jinlin Shi

Title:   Chief Executive Officer

 

 

Address:

Daqing LongHeDa Food Co., Ltd.

No. 2 Wenhua Street

Dongfeng New Village, Daqing

Heilongjiang, China 163311

 

Fax:

(86) 459-4609488

 

 

THELEN REID BROWN RAYSMAN &

STEINER LLP

 

 

By: ______________________

 

Name: Louis A. Bevilacqua

Title: Partner

 

Address:

701 Eighth Street, NW

Washington, DC  20001

 

 

Fax:

+1 202-654-1804

 

[Signature Page to Escrow Agreement]

--------------------------------------------------------------------------------



 

WLT BROTHERS CAPITAL, INC.

 

 

By: ______________________

 

Name: Mr. James Groh

Title: President

 

 

Address:

 

 

 

Fax:

 

 

[Signature Page to Escrow Agreement]

--------------------------------------------------------------------------------